18-54684-mar   Doc 13   Filed 11/01/18   Entered 11/01/18 15:34:12   Page 1 of 3
                                         UNITED STATES BANKRUPTCY COURT
                                           EASTERN DISTRICT OF MICHIGAN
                                                SOUTHERN DIVISION
 IN RE: Triton Automation Group, LLC                                     CASE NO: 18-54684-mar

                                                                         CERTIFICATE OF SERVICE
                                                                         DECLARATION OF MAILING
                                                                         Chapter: 11




On 11/1/2018, a copy of the following documents, described below,

Order for Initial Status Conference




were deposited for delivery by the United States Postal Service, via First Class United States Mail, postage prepaid, with sufficient postage thereon to
the parties listed on the address matrix for the Top 20 General Unsecured Creditors, Secured Creditors and the Office of the United States
Trustee in the attached exhibit.

The undersigned does hereby declare under penalty of perjury of the laws of the United States that I have served the above referenced document (s)
on the mailing list attached hereto in the manner shown and prepared the Declaration of Certificate of Service and that it is true and correct to the
best of my knowledge, information, and belief.

DATED: 11/1/2018




                                                                             ·�--
                                                                             Jay S. Jump
                                                                             BK Attorney Services, LLC
                                                                             d/b/a certificateofservice.com, for
                                                                             Kimberly Ross Clayson
                                                                             Clayson, Schneider & Miller, PC
                                                                             645 Griswold, Suite 3900
                                                                             Detroit, Ml 48226
                 18-54684-mar           Doc 13       Filed 11/01/18          Entered 11/01/18 15:34:12               Page 2 of 3
18-54684-mar   Doc 13   Filed 11/01/18   Entered 11/01/18 15:34:12   Page 3 of 3
